SOMEBYILLE, J.
The general charge given by. the court in this case asserts several distinct legal propositions, some of which are certainly correct. The exception reserved is to the whole charge, and not to any particular part of it which is specified as being obnoxious to objection. Such exceptions have frequently been condemned by this court as defective, and they will not, therefore, be considered, except in cases where every proposition announced in the general charge is erroneous.—South & North Ala. R. R. Co. v. Sullivan, 59 Ala. 272; Gray v. State, 63 Ala. 66.
The indictment in this case charges the defendant with playing at a game with cards, in one of the places prohibited by section 4207 of the Code; and the form of indictment used is the one prescribed in section 4824 for card-playing at public places.—Code 1876, p. 994, Form No. 27. The playing is proved to have taken place in a ferry-boat, which carried passengers across a public licensed ferry over Paint-Bock river, which is a navigable stream, constituting the boundary line between the counties of Marshall and Madison. The ferry-boat was at the time about sixty yards above the ferry, in the middle of the river, and about half a mile from either bank. The river being very high by reason of an overflow, and it being Sunday, no passengers were being transported on that day over the ferry.
We think that, under this state of facts, the defendant was properly convicted. It is true, as held by this court in Glass v. The State, 30 Ala. 529, that a navigable stream is not a Mghioay, within the meaning of the above statute, and the court below so charged the jury. But it may become a *510“public place” by force of circumstances. In Coleman v. The State, 13 Ala. 602, it was held, that a steam-boat, carrying passengers and freight on a navigable river, was a public place. So, likewise, a neighborhood road has been held to be a public place.—Mills v. The State, 20 Ala. 86. And it is manifest that the reason upon which these cases are based would embrace a ferry-boat plying across a public licensed ferry.
Nor does it matter that the playing was at the time unseen by any observers other than the participants. It is not the fact of being seen, but the liability to be seen, which is contemplated by the statute. No matter what degree of secrecy may be preserved, or how few the number of spectators present, if the place comes within the statutory prohibition, any game at cards there is in violation of law, and indictable.—Windham v. State, 26 Ala. 69.
The playing having been in the middle of the river dividing the counties of Marshall and Madison, the courts of Madison elearly had jurisdiction of the offense, under the provisions of the statute.—Code 1876, § 4636; Hill v. State, 43 Ala. 335.
A proper regard for these well-settled legal principles required the refusal of the charges requested to be given by the appellant, and the court below ruled correctly in refusing them. Its judgment is, therefore, affirmed.